679 S.E.2d 396 (2009)
STATE of North Carolina
v.
Cameron Lawrence KUEGEL.
No. 70P09.
Supreme Court of North Carolina.
June 17, 2009.
Jeffrey Miller, Greenville, for Kuegel.
Robert M. Curran, Assistant Attorney General, Ben David, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 672 S.E.2d 97.

ORDER
Upon consideration of the petition filed by Defendant on the 12th day of February 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed on the 12th day of February 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."